              Case 3:20-cv-08016-DLR Document 12 Filed 03/03/20 Page 1 of 2



         Penny L. Koepke
     1   pkoepke@hoalaw.biz
         Maxwell & Morgan, P.C.
     2   4854 E. Baseline Road, Suite 104
         Mesa, Arizona 85206
     3   Telephone (480) 833-1001
     4   [Additional counsel appearing on signature page]
     5   Attorneys for Plaintiff and the Classes
     6
                             IN THE UNITED STATES DISTRICT COURT
     7                           FOR THE DISTRICT OF ARIZONA
     8
1.       Brenda Whittaker, individually and on
     9   behalf of all others similarly situated,
2.10                           Plaintiff,           5. Case No. 3:20-cv-08016-DLR
3.11     v.                                              NOTICE OF FILING FIRST
                                                         AMENDED CLASS ACTION
4.12     All Reverse Mortgage, Inc., a California
         corporation,                                    COMPLAINT
 13
                               Defendant.
 14
6.                                                  7.
 15
                Pursuant to Local Civil Rule 15.1, Plaintiff Brenda Whittaker (“Plaintiff” or
 16
         “Whittaker”) hereby provides notice of filing her First Amended Class Action Complaint.
 17
         The proposed First Amended Class Action Complaint, which indicates in what respect it
 18
         differs from Plaintiff’s initial Complaint (dkt. 1) is attached hereto as Exhibit A.
 19
                Plaintiff files her First Amended Complaint with Defendant All Reverse Mortgage,
 20
         Inc.’s written consent.
 21
 22
                                                    Respectfully submitted,
 23
         Dated: March 3, 2020                       BRENDA WHITTAKER, individually and on
 24                                                 behalf of all others similarly situated,
 25
                                                    By: /s/ Patrick H. Peluso
 26                                                         One of Plaintiff’s Attorneys
 27
 28
                                                         1
          Case 3:20-cv-08016-DLR Document 12 Filed 03/03/20 Page 2 of 2



                                              Penny L. Koepke
1                                             pkoepke@hoalaw.biz
                                              Maxwell & Morgan, P.C.
2                                             4854 E. Baseline Road, Suite 104
                                              Mesa, Arizona 85206
3                                             Telephone (480) 833-1001
4                                             Patrick H. Peluso*
                                              ppeluso@woodrowpeluso.com
5                                             Taylor T. Smith*
                                              tsmith@woodrowpeluso.com
6                                             Woodrow & Peluso, LLC
                                              3900 East Mexico Avenue, Suite 300
7                                             Denver, Colorado 80210
                                              Telephone: (720) 213-0675
8                                             Facsimile: (303) 927-0809
9
                                              Attorneys for Plaintiff and the Classes
10
                                              * Pro Hac Vice admission to be sought
11
12
13
14
15
16
17                               CERTIFICATE OF SERVICE
18         The undersigned hereby certifies that a true and accurate copy of the above titled
19   document was served upon counsel of record by filing such papers via the Court’s ECF
20   system on March 3, 2020.
21                                            /s/ Patrick H. Peluso
22
23
24
25
26
27
28
                                                 2
